           Case 1:12-cv-00983-AWI-SAB Document 263 Filed 10/15/20 Page 1 of 2



1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                   Plaintiff,                      )
                                                     )   ORDER ADOPTING FINDINGS AND
13            v.                                         RECOMMENDATIONS, AND DENYING
                                                     )
                                                         PLAINTIFF’S MOTION FOR TEMPORARY
14                                                   )   RESTRAINING ORDER
     STRONACH, et al.,
                                                     )
15                   Defendants.                     )   (ECF Nos. 241, 242)
                                                     )
16                                                   )

17            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On July 22, 2020, the Magistrate Judge issued Findings and Recommendations recommending

20   that Plaintiff’s motion for a temporary restraining order be denied. (ECF No. 242.) The Findings and

21   Recommendations were served on Plaintiff and contained notice that objections were to be filed within

22   fourteen days. (Id.) Plaintiff filed objections on August 14, 2020. (ECF No. 247.)

23            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

24   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the

25   Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

26   ///

27   ///

28   ///

                                                         1
       Case 1:12-cv-00983-AWI-SAB Document 263 Filed 10/15/20 Page 2 of 2



1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations filed on July 22, 2020, are adopted in full; and

3          2.     Plaintiff’s motion for a temporary restraining order, filed on July 20, 2020, is denied.

4
5    IT IS SO ORDERED.
6
     Dated: October 15, 2020
7                                              SENIOR DISTRICT JUDGE

8
9
10

11
12
13
14

15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                       2
